Citation Nr: 0108736	
Decision Date: 03/26/01    Archive Date: 04/03/01	

DOCKET NO.  00-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer 
secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran has active military service from May 1943 to 
November 1945 and from August 1960 to August 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for prostate cancer secondary to exposure 
to Agent Orange.  


REMAND

The veteran contends that he has prostate cancer secondary to 
his exposure to Agent Orange while serving as a chaplain at 
Anderson Air Force Base, Guam, during the Vietnam Era.  The 
veteran attributes his Agent Orange exposure to contact with 
the contaminated clothing worn by wounded troops he routinely 
ministered to during their brief transit through Guam aboard 
air evacuation flights destined for the United States.  

The veteran in his notice of disagreement noted that VA 
treatment records compiled between 1986 and 1998 and 
maintained at the Erie, Pennsylvania, VA Medical Center as 
well as records of his hospitalization at the Cleveland VA 
Medical Center in May 1995 have not been reviewed or 
considered in connection with his claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
of that date.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, Section 7, Subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, Section 3-4, 114 Stat. 2096, (2000) (to be 
codified as amended in 38 U.S.C.A. §§ 5102, 5103, 5103(A) and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49, 747 (1992)).  

In light of the provisions of the VCAA and our preliminary 
review of the clinical record which shows that VA records 
reflecting evaluation and treatment rendered to the veteran 
for his prostate cancer have not been obtained for 
association with his claims file, the veteran's claim must be 
REMANDED for further development. 

1.  With any needed assistance from the 
veteran including obtaining signed 
releases, the RO should obtain copies of 
the records of any evaluation or 
treatment, VA or non-VA, he has received 
for his prostate cancer for association 
with the claims folder.  These records 
should include those maintained by the 
Erie, Pennsylvania, VA Medical Center 
since 1986 and records of the veteran's 
hospitalization at the Cleveland, Ohio, 
VA Medical Center in May 1995.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended as 38 U.S.C.A. 
§§ 5102, 5103, 5103(A), and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.  

3.  Upon completion of the requested 
development of the record, and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran in any way, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case reviewing all evidence added to the 
record since the statement of the case, 
and they should be given an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





